DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B and Species D in the reply filed on May 3, 2022  is acknowledged.  In response to Applicant’s election, claims 47-75 are pending in this application with claims 57-58 and 70-71 being withdrawn from consideration.  Claims 1-45 were previously canceled.  An action on the merits follows regarding claims 47-56, 59-69, and 72-75.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“141” as illustrated in at least Figs. 17 & 18; and
“85R-185R” as illustrated in at least Fig. 17.  
Regarding “85R-185R”, it appears the reference character is meant to instead read “1851-185R” based on Applicant’s disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprising” at line 1 is legal phraseology and should instead read “including”.  Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The disclosure is objected to because of the following informalities:
At page 25, lines 5-6, “as best shown in Figure 6, a wedge 78 is located” should instead recite a different figure in which the wedge 78 is illustrated, such as Figure 9; and
At page 30, lines 14-15, “With reference to Figure 40, which shows the structure of the left and right front pad members 15A, 15B” should instead recite a different figure in which said front pad members are illustrated, such as Figs. 38-39.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 52 is objected to because at line 3, “the fit” should read “a fit”.
Claim 53 is objected to because at line 2, “the position” should read “a position”. 
Claim 56 is objected to because at line 2, “induces” should read “is configured to induce”.
Claim 61 is objected to because at line 2, “include an equal number of fastening points” should read “each include an equal number of fastening points”.
Claim 64 is objected to because at lines 12-13, “the fit” should read “a fit”.
Claim 66 is objected to because at line 2, “the position” should read “a position”. 
Claim 69 is objected to because at line 2, “induces” should read “is configured to induce”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60-62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 60 recites the limitation “two generally symmetrical halves” at line 3.  It is unclear how much deviation from symmetrical is allowed for the two halves to still be considered “generally” symmetrical.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “two symmetrical halves”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
	Claims 61-62 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47-48, 51-56, 59-69, and 72-75 (claims 60-62, as best can be understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2005/0034222 to Durocher (hereinafter, “Durocher”) in view of US2012/0198604 to Weber et al. (hereinafter, “Weber”).
Regarding claim 47, Durocher teaches a helmet for protecting a head of a wearer (See Durocher, Figs. 1-6; helmet (10); abstract), the helmet comprising: an outer shell defining an external surface of the helmet (front and rear shells (16, 18)); inner padding disposed between the outer shell and the wearer's head when the helmet is worn (inner pad (30) is positioned between the outer shell and the wearer’s head when the helmet is worn); a liner disposed between the inner padding and the wearer's head when the helmet is worn (liner (32) is positioned between the inner pad and the wearer’s head when the helmet is worn); an occipital pad configured for facing an occipital region of the wearer's head when the helmet is worn (occipital inner pad (54) is capable of facing an occipital region of a wearer’s head when the helmet is worn), the occipital pad being supported on a support extending between the occipital pad and the inner padding (See Durocher, Figs. 6-7; occipital pad is supported on the occipital adjustment mechanism which extends between the occipital pad and the inner pad; [0041]).
That said, although Durocher teaches a liner, Durocher does not teach the liner being movable and the liner being configured to move relative to the inner padding and the outer shell in response to a rotational impact on the outer shell.
However, Weber, in a related multilayer protective helmet art, is direct to a safety helmet for protecting a wearer from both translational and rotational components of an impact.  The helmet of Weber includes a liner attached via a plurality of dampers to an intermediate layer and a hard outer shell (See Weber, Figs. 2, 6, & 17; Abstract).  More specifically, Weber teaches a movable liner and the liner being configured to move relative to the inner padding and the outer shell in response to a rotational impact on the outer shell (See Weber, Fig. 17; liner (502) is attached to an intermediate layer and is movable relative to the intermediate layer and outer shell in response to a rotational impact; [0034], [0068]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the helmet of Durocher and replace the liner of Durocher with the rotationally deformable liner disclosed by Weber.  One of ordinary skill in the art at the time of the invention would have been motivated to modify the helmet of Durocher and replace the liner of Durocher with the rotationally deformable liner disclosed by Weber in order to provide protection from both rotational and linear forces generated from impacts imparted on the helmet (See Weber, [0034]).
Regarding claim 48, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 47 above) further teaches wherein the support includes a portion that extends upwardly from the occipital pad to connect to a portion of the inner padding located above the occipital pad within an inner region of the helmet (See Durocher, Figs. 6-7; central and upper members (62, 64) extend upward from occipital pad (54) to connect to the inner pad within the helmet).
Regarding claim 51, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 47 above) further teaches wherein the occipital pad is movable from a first position towards a second position in which the occipital pad applies a greater pressure upon the occipital region of the wearer's head to adjust the fit of the helmet on the wearer's head (See Durocher, Figs. 10 & 13; the occipital pad is capable of moving from a first position to a second position closer to a wearer’s head thereby applying a great pressure upon the occipital region of the wearer’s head; [0041]).
Regarding claim 52, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 51 above) further teaches a manually operable actuator in a rear region of the helmet, the manually operable actuator being operable to selectively move the occipital pad to adjust the fit of the helmet on the wearer's head (See Durocher, Fig. 7; occipital adjustment mechanism is manually operable via straps (72, 74) to move the occipital pad and adjust the fit of the helmet).
Regarding claim 53, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 51-52 above) further teaches wherein the manually operable actuator is a single actuator constituting the only actuator on the helmet for adjusting the position of the occipital pad relative to the outer shell (See Durocher, Figs. 6-7; occipital adjustment mechanism is the only actuator for adjusting the position of the occipital pad; [0041]).
Regarding claim 54, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 51-53 above) further teaches wherein the manually operable actuator is supported by the outer shell (See Durocher, Figs. 6 & 9; occipital adjust mechanism is secured to and supported by rear shell (18) via upper part (64)).
Regarding claim 55, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 51-54 above) further teaches wherein the outer shell includes an aperture through which a portion of the manually operable actuator extends (Figs. 6, 9, & 12; straps (72, 74) are threaded through apertures in outer shell to be secured on exterior of helmet).
Regarding claim 56, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 51 above) further teaches wherein the occipital pad is connected to the liner, and wherein movement of the occipital pad induces deformation of the liner (See Durocher, Figs. 5-6; portions (58, 60) of liner are connected to occipital pad (54); as discussed above with respect to claim 47, the modified helmet of Durocher including the flexible liner of Weber would similarly be at least partially attached to the occipital pad and would be capable of deforming as a result of movement of the occipital pad adjusting the fit of the helmet).
Regarding claim 59, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 47 above) further teaches wherein the liner is affixed to the inner padding at a plurality of fastening points disposed about the wearer's head when the helmet is worn (See Weber, Fig. 17; liner (502) is affixed to an intermediate inner pad layer via a plurality of isolation dampers (506) and inserts (504)).
Regarding claim 60, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 59 above) further teaches wherein the plurality of fastening points includes: a first plurality of fastening points disposed on a right side of an imaginary vertical longitudinal plane that bisects the helmet in two generally symmetrical halves (See annotated Fig. 17 of Weber below; first plurality of dampers on right side of bisecting line of helmet/liner); and a second plurality of fastening points disposed on a left side of the imaginary vertical longitudinal plane (second plurality of dampers on left side of bisecting line of helmet/liner).

    PNG
    media_image1.png
    570
    706
    media_image1.png
    Greyscale

Annotated Fig. 17 of Weber
Regarding claim 61, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 59-60 above) further teaches wherein the first plurality of fastening points and the second plurality of fastening points include an equal number of fastening points (See annotated Fig. 17 of Weber above; first and second pluralities, as indicated above, each include two dampers, i.e., fastening points).
Regarding claim 62, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47 and 59-60 above) further teaches wherein the first plurality of fastening points includes a first pair of fastening points that are respectively disposed behind and in front of a wearer's right ear when the helmet is worn (See annotated Fig. 17 of Weber above; the first pair of dampers, i.e., fastening points, are disposed behind and in front of a wearer’s right ear when the helmet is worn), and the second plurality of fastening points includes a second pair of fastening points that are respectively disposed behind and in front of a wearer's left ear when the helmet is worn (See annotated Fig. 17 of Weber above; the second pair of dampers, i.e., fastening points, are disposed behind and in front of a wearer’s left ear when the helmet is worn).
Regarding claim 63, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 47 above) further teaches wherein the helmet is a bicycle helmet, a motorcycle helmet, a ski helmet, a snowboarding helmet, a horseback riding helmet, a hockey helmet or a lacrosse helmet (See Durocher, Figs. 1-2; abstract; helmet (10) is a hockey helmet).
Regarding claim 64, Durocher teaches a helmet for protecting a head of a wearer (See Durocher, Figs. 1-6; helmet (10); abstract), the helmet comprising: an outer shell defining an external surface of the helmet (front and rear shells (16, 18)); inner padding disposed between the outer shell and the wearer's head when the helmet is worn (inner pad (30) is positioned between the outer shell and the wearer’s head when the helmet is worn); an occipital pad configured for facing an occipital region of the wearer's head when the helmet is worn (occipital inner pad (54) is capable of facing an occipital region of a wearer’s head when the helmet is worn); and an occipital adjustment mechanism movable by the wearer and being connected to the occipital pad such that the occipital pad is movable relative to the outer shell to adjust the fit of the helmet on the wearer's head (See Durocher, Figs. 6-7, 10, & 13; occipital pad is connected to the occipital adjustment mechanism which is movable relative to the outer shell to adjust a fit of the helmet; [0041]), the occipital adjustment mechanism comprising a manually operable actuator supported by the outer shell and accessible from outside the helmet, the manually operable actuator being operable to selectively move the occipital pad to adjust the fit of the helmet (See Durocher, Fig. 6-7, 9, & 12; occipital adjustment mechanism is manually operable via straps (72, 74) to selectively move the occipital pad and adjust the fit of the helmet; straps (72, 74) are threaded through apertures in outer shell to be secured and are accessible on exterior of helmet). 
That said, although Durocher teaches an inner liner, Durocher does not teach a rotational impact protection device disposed between the inner padding and the wearer's head when the helmet is worn, the rotational impact protection device being configured to move relative to the inner padding and the outer shell in response to a rotational impact on the outer shell.
However, Weber, in a related multilayer protective helmet art, is direct to a safety helmet for protecting a wearer from both translational and rotational components of an impact.  The helmet of Weber includes a liner attached via a plurality of dampers to an intermediate layer and a hard outer shell (See Weber, Figs. 2, 6, & 17; Abstract).  More specifically, Weber teaches a rotational impact protection device disposed between the inner padding and the wearer's head when the helmet is worn, the rotational impact protection device being configured to move relative to the inner padding and the outer shell in response to a rotational impact on the outer shell (See Weber, Fig. 17; liner (502) is attached to an intermediate layer and is movable relative to the intermediate layer and outer shell in response to a rotational impact; [0034], [0068]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the helmet of Durocher and replace the liner of Durocher with the rotationally deformable liner disclosed by Weber.  One of ordinary skill in the art at the time of the invention would have been motivated to modify the helmet of Durocher and replace the liner of Durocher with the rotationally deformable liner disclosed by Weber in order to provide protection from both rotational and linear forces generated from impacts imparted on the helmet (See Weber, [0034]).
Regarding claim 65, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 64 above) further teaches wherein the outer shell includes an aperture through which a portion of the manually operable actuator extends (Figs. 6, 9, & 12; straps (72, 74) are threaded through apertures in outer shell to be secured on exterior of helmet).
Regarding claim 66, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 64 above) further teaches wherein the manually operable actuator is a single actuator constituting the only actuator on the helmet for adjusting the position of the occipital pad relative to the outer shell (See Durocher, Figs. 6-7; occipital adjustment mechanism is the only actuator for adjusting the position of the occipital pad; [0041]).
Regarding claim 67, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 64 above) further teaches wherein the occipital adjustment mechanism further includes a support on which the occipital pad is supported, the support extending between the occipital pad and the inner padding (See Durocher, Figs. 6-7; occipital pad is supported on the central, upper, and lower parts (62, 64, 66) of the occipital adjustment mechanism which extend between the occipital pad and the inner pad; [0042]).
Regarding claim 68, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 64 and 67 above) further teaches wherein the support includes a portion that extends upwardly from the occipital pad to connect to a portion of the inner padding located above the occipital pad within an inner region of the helmet (See Durocher, Figs. 6-7; central and upper members (62, 64) extend upward from occipital pad (54) to connect to the inner pad within the helmet).
Regarding claim 69, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 64 above) further teaches wherein the occipital pad is connected to the rotational impact protection device, and wherein movement of the occipital pad induces deformation of the rotational impact protection device (See Durocher, Figs. 5-6; portions (58, 60) of liner are connected to occipital pad (54); as discussed above with respect to claim 64, the modified helmet of Durocher including the flexible, rotatable liner of Weber would similarly be at least partially attached to the occipital pad and would be capable of deforming as a result of movement of the occipital pad adjusting the fit of the helmet).
Regarding claim 72, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 64 above) further teaches wherein the rotational impact protection device comprises a floating liner affixed to the inner padding (See Weber, Fig. 17; liner (502) is a floating liner, i.e., movable relative to one or more other components of the helmet in response to a rotation impact on the outer shell, as defined by Applicant, and is affixed to an intermediate inner pad layer via a plurality of isolation dampers (506) and inserts (504)).
Regarding claim 73, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 64 and 72 above) further teaches wherein the floating liner is affixed to the inner padding at a plurality of fastening points disposed about the wearer's head when the helmet is worn (See Weber, Fig. 17; liner (502) is affixed to an intermediate inner pad layer via a plurality of isolation dampers (506) and inserts (504)).
Regarding claim 74, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 64 and 72-73 above) further teaches wherein the plurality of fastening points comprises: a first pair of fastening points that are respectively disposed behind and in front of a wearer's right ear when the helmet is worn (See annotated Fig. 17 of Weber above; the first pair of dampers, i.e., fastening points, are disposed behind and in front of a wearer’s right ear when the helmet is worn); and a second pair of fastening points that are respectively disposed behind and in front of a wearer's left ear when the helmet is worn (See annotated Fig. 17 of Weber above; the second pair of dampers, i.e., fastening points, are disposed behind and in front of a wearer’s left ear when the helmet is worn).
Regarding claim 75, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claim 64 above) further teaches wherein the helmet is a bicycle helmet, a motorcycle helmet, a ski helmet, a snowboarding helmet, a horseback riding helmet, a hockey helmet or a lacrosse helmet  (See Durocher, Figs. 1-2; abstract; helmet (10) is a hockey helmet).
Claims 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durocher in view of Weber, as applied to claims 47-48 above, and further in view of US2004/0255370 to Moeller et al. (hereinafter, “Moeller”).
Regarding claim 49, the modified helmet of Durocher (i.e., Durocher in view of Weber, as discussed with respect to claims 47-48 above) does not teach wherein the upwardly extending portion of the support includes multiple support arms extending upwardly from the occipital pad to connect to the portion of the inner padding located above the occipital pad.
However, Moeller, in a related helmet art, is directed to a helmet having a fit element that engages with an occipital region of the wearer’s head (See Moeller, Figs. 1-2; abstract).  More specifically, Moeller teaches wherein the upwardly extending portion of the support includes multiple support arms extending upwardly from the occipital pad to connect to the portion of the inner padding located above the occipital pad (See Moeller, Figs. 1-2; fit element (2) includes right and left vertical attachment legs (12, 14) that extend upward from an occipital pad and connect to an inner portion of the helmet; [0021]). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the occipital adjustment mechanism of the modified helmet of Durocher to include multiple vertical connection members as disclosed by Moeller instead of only one.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the occipital adjustment mechanism of the modified helmet of Durocher to include multiple vertical connection members as disclosed by Moeller instead of only one in order to provide an additional point of connection to the occipital pad for secure contact to the inside of the helmet and increased reinforcement.
Regarding claim 50, the modified helmet of Durocher (i.e., Durocher in view of Weber and Moeller, as discussed with respect to claims 47-49 above) further teaches wherein the multiple support arms are spaced apart from each other (See Moeller, Figs. 1-2; right and left vertical attachment legs (12, 14) are spaced apart from each other as applied to the modified helmet of Durocher).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 6,401,261 to Arney; and US 2009/0222978 to Fang are each directed to helmets having occipital retention structures with multiple vertical support elements attaching the structure to the helmet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732